Citation Nr: 0737303	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to May 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The record raises the issue of entitlement to service 
connection for depression, to include secondary to pain 
associated with a lumbosacral strain.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2004, the veteran submitted a claim for an increased 
rating, asserting that his service-connected lumbosacral 
strain had worsened.  In support of this claim a February 
2004 VA treatment report indicates that there is evidence of 
a herniated L4/L5 disc dating since 2000, as well as 
continuing sciatic pain.  An April 2004 VA examination noted 
complaints of chronic intermittent but excruciating back 
pain.  The veteran stated that his back pain occasionally 
radiated to both legs but he denied any urinary or bowel 
incontinence.  On examination the veteran walked with a 
slight limping gait, and used a cane.  Neurological 
examination revealed good deep tendon reflexes and good 
sensation to vibration and touch, bilaterally.  Straight leg 
raising was negative to 80 degrees.  X-rays revealed mild 
degenerative disc disease at L1 to L3, and an exaggerated 
lumbar lordosis.  There was no evidence of a gross 
compression deformity or spondylolithiasis.  

The veteran has also submitted an April 2005 physical therapy 
initial evaluation report which notes that the veteran 
complained of sharp pain radiating all the way to his foot in 
his left leg, as well as long dull pain in his buttocks.  
Neurological testing revealed minimally diminished sensation 
in the bilateral lower extremities, and normal deep tendon 
reflexes.  The veteran was referred to physical therapy with 
diagnoses of degenerative disc disease, lumbago, and 
decreased lumbar mobility.

The veteran has continually complained of lumbar pain 
radiating to his lower extremities and buttocks.  This pain 
has required prolonged treatment with methadone.  The record 
also shows radiological and imaging evidence of degenerative 
disc disease.  Hence, the appellant's neurological complaints 
raise the question of whether he has a neurological 
impairment as a result of his lumbosacral strain.  The 
veteran's neurological complaints also raise the question as 
to whether he has an intervertebral disc syndrome due to a 
service-connected lumbosacral strain.  However, the evidence 
of record is insufficient as it fails to specifically address 
the etiology of any current neurological impairment, to 
include whether it is at least as likely as not that the 
neurological impairment is caused or aggravated by the 
service connected lumbosacral strain.  Therefore, in order to 
address the exact nature and severity of the service-
connected lumbosacral strain, the veteran should be scheduled 
for a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish an 
effective date, including; notice of what 
evidence, if any, the veteran is expected 
to obtain and submit, what evidence will 
be retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 C.F.R. 
§ 3.159.

2.  The RO should contact the veteran and 
ask him to identify any treatment he has 
received for any lumbar disorder 2005. 
 If treatment records are identified, the 
RO should take the necessary steps to 
obtain them.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records, if 
applicable, would be futile.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim. The claimant 
must then be given an opportunity to 
respond.

3.  Thereafter, the appellant must be 
afforded a VA neurological examination 
to determine the nature, etiology and 
severity of any neurological impairment 
due to the veteran's service-connected 
lumbosacral strain.  The claims file 
should be made available to and 
reviewed by the examiner in connection 
with his evaluation report.  All tests 
as the examining physician deems 
necessary should be performed to 
include range of motion studies.  All 
findings should be reported in detail.  
The examiner must specifically: 

(a)  Identify any neurological 
disorder, to include sciatica, that is 
caused or aggravated by the service-
connected lumbosacral strain.  The 
examiner must address the severity of 
the impairment caused by the affected 
nerve, to include whether there is any 
paralysis of the affected nerve, and 
if so whether it is complete or 
incomplete and whether such paralysis 
is mild, moderate or severe.

(b)  State whether the veteran's 
lumbosacral strain results in 
unfavorable ankylosis of the entire 
thoracolumbar spine, or forward 
flexion limited to 30 degrees or less.  
The examiner must address whether it 
is at least as likely as not that the 
veteran's lumbosacral strain caused or 
aggravates an intervertebral disc 
syndrome.  If so, the examiner must 
address whether the veteran suffers 
from incapacitating episodes.  If 
incapacitating episodes are determined 
to exist, the examiner should state 
the total duration during the past 12 
months.  An incapacitating episode is 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a 
physician.  A complete rationale must 
be provided for any opinion expressed.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

